                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 IN RE APPLICATION OF THE UNITED
 STATES OF AMERICA FOR AN ORDER                     CRIMINAL No. 21-mj-1062-DLC
 PURSUANT TO 18 U.S.C. § 2703(d)



                    GOVERNMENT’S MOTION TO UNSEAL
            APPLICATION AND ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States hereby moves this Court to unseal the application and order, entered

pursuant to 18 U.S.C. § 2703(d), in this matter. As grounds for this motion, the government states

that Massachusetts state prosecutors have criminally charged individuals in relation to certain of

the events described in the application, and further sealing of the application and order is no longer

required.



                                               Respectfully submitted,

                                               NATHANIEL R. MENDELL
                                               Acting United States Attorney



                                       By:     /s/ Charles Dell’Anno
                                               Charles Dell’Anno
                                               Assistant United States Attorney

Dated: July 12, 2021
